      Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 1 of 7



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Debra Jean Milke,                                 No. CV-15-00462-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   City of Phoenix, et al.,
13                  Defendants.
14
15           The parties have submitted a notice of discovery disputes regarding three issues.
16        1. Scope of Attorney-Client Privilege
17           The parties’ first dispute involves the questioning of Plaintiff’s criminal attorney
18   C. Kenneth Ray II. Defendants took Ray’s deposition but, according to Defendants, Ray
19   “refused to answer any questions regarding his communications with Plaintiff, his
20   interview of Defendant Saldate in 1990, his knowledge of any Brady or Giglio material
21   during his representation of Plaintiff, his strategic decisions made while representing
22   Plaintiff, and his withdrawal as Plaintiff’s attorney.” (Doc. 358 at 2). Defendants believe
23   Ray should have answered all of those questions because Plaintiff “waived her attorney-
24   client privilege regarding her communications with Mr. Ray and his actions as her
25   attorney.”
26           Prior to Ray’s deposition, Plaintiff sent him a letter indicating she did not agree to
27   waive “attorney-client or work product privilege.” That letter did, however, give Ray
28   “informed consent pursuant to Arizona Ethical Rule 1.6(a) . . . to sit for a deposition” and
         Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 2 of 7



 1   answer questions “about any public actions [Ray] took as [Plaintiff’s] attorney that are
 2   not covered by any privilege.”1 Plaintiff also agreed Ray could answer questions “about
 3   any Brady or Giglio material that may have been known to you while acting as my
 4   attorney.” (Doc. 358-1 at 49). Plaintiff now states she has “no opposition to Mr. Ray
 5   answering questions regarding his public actions or his knowledge of any relevant
 6   Brady/Giglio material in Plaintiff’s case.” In addition, Plaintiff concedes Ray should
 7   answer “questions about the few letters between Plaintiff and Mr. Ray that were attached
 8   as exhibits to Plaintiff’s habeas pleading and/or the limited contents of their
 9   communications that were disclosed by Plaintiff to third parties.”2 Plaintiff argues,
10   however, that she has not issued a “blanket waiver of the privilege as to all attorney-client
11   communications” with Ray. (Doc. 358 at 3). While Plaintiff would like to maintain the
12   attorney-client and work product privilege to the maximum extent possible, her own
13   actions indicate she may have waived the privilege much more broadly than she would
14   like.
15           By disclosing privileged communications to third parties Plaintiff waived the
16   privilege on the subject of those communications. See Chevron Corp. v. Pennzoil Co.,
17   974 F.2d 1156, 1162 (9th Cir. 1992) (holding “the disclosure of information resulting in
18   the waiver of the attorney-client privilege constitutes waiver only as to communications
19   about the matter actually disclosed on that subject”). At present, there is evidence that
20   Plaintiff disclosed to a third party a communication regarding Saldate’s alleged “lying on
21   police reports.”   (Doc. 360 at 19).     Plaintiff also references other “letters between
22   Plaintiff and Mr. Ray that were attached as exhibits to Plaintiff’s habeas pleading.”
23   Because Plaintiff agrees those communications waived any privilege, Ray must answer
24   questions on the subjects addressed in those communications. That waiver, however, is
25   relatively limited as Plaintiff’s disclosure of certain communications did not waive the
26   1
       Arizona Ethical Rule 1.6(a) “is much broader than the attorney-client privilege.”
     Samaritan  Found. v. Goodfarb, 862 P.2d 870, 879 (Ariz. 1993).
27   2
       During Plaintiff’s criminal proceedings, she sent letters to third parties disclosing
     communications between her and Ray. In one letter, Plaintiff stated Ray told her that
28   other attorneys had told him “Saldate (cop) must be stopped because they had similar
     experiences with him lying on police reports.” (Doc. 360 at 19).

                                                 -2-
         Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 3 of 7



 1   privilege regarding other subjects. See id. (holding “limited disclosure” to third party
 2   does not result in waiver regarding “every document or communication that touch on the
 3   more general” issues). The larger issue is Plaintiff’s possible implicit waiver of the
 4   privilege.
 5           “Where a party raises a claim which in fairness requires disclosure of the protected
 6   communication, the privilege may be implicitly waived.” Chevron Corp. v. Pennzoil Co.,
 7   974 F.2d 1156, 1162 (9th Cir. 1992). The Ninth Circuit has outlined “a three-pronged
 8   test” to determine whether a party has implicitly waived the privilege. United States v.
 9   Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999). “First, the court considers whether the
10   party is asserting the privilege as the result of some affirmative act, such as filing suit.
11   Second, the court examines whether through this affirmative act, the asserting party puts
12   the privileged information at issue. Finally, the court evaluates whether allowing the
13   privilege would deny the opposing party access to information vital to its defense.” Id.
14   Application of this test establishes Plaintiff may have implicitly waived the privilege
15   regarding a potentially large amount of communications with Ray.
16           Applying the three-prong test, the first prong supports a finding of waiver because
17   Plaintiff is asserting the privilege as a result of her decision to file the present suit. The
18   second prong also supports a finding of waiver because Plaintiff’s claims put at least
19   some privileged information at issue.3 And the third prong also supports a finding of
20   waiver because allowing Plaintiff to invoke the privilege would deny Defendants access
21   to information vital to their defense. Thus, Plaintiff likely has implicitly waived the
22   privilege in some respects. The scope of that waiver, however, cannot be determined on
23   the present record.
24           Defendants will be required to prepare a list of the questions they wish to ask Ray
25   3
       For example, Plaintiff bases some of her claims on Defendants’ alleged failure to turn
     over Brady/Giglio material. By asserting that claim, Plaintiff put at issue whether
26   Defendants turned over Brady/Giglio material but also whether she and her attorney had
     the relevant Brady/Giglio material notwithstanding an absence of disclosure. Plaintiff
27   seems to concede she has waived the privilege on the Brady/Giglio issue. But beyond
     that issue, Plaintiff has asserted a claim that Saldate fabricated her confession. If some of
28   her privileged communications addressed whether that confession occurred, her decision
     to bring this suit may have waived any privilege regarding those communications.

                                                 -3-
      Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 4 of 7



 1   that they believe Ray would refuse to answer based on assertion of the privilege. Plaintiff
 2   will be required to identify the questions Ray should answer and those which she believes
 3   call for answers which are privileged. The parties will then be required to submit the list
 4   of questions, Plaintiff’s responses, and briefs of no more than ten pages each outlining
 5   their positions.
 6      2. Privilege Log
 7          The parties disagree on whether Plaintiff should be required to produce a “line-by-
 8   line privilege log.” Defendants believe a detailed privilege log is necessary to “provide
 9   sufficient notice” and allow Defendants to assess the privilege claims. Plaintiff counters
10   that producing a detailed privilege log “would be incredibly burdensome given the
11   magnitude of documents here.” (Doc. 358 at 5).
12          The Ninth Circuit has explained a detailed privilege log is “sufficient to properly
13   assert the privilege” but is not always “necessary.” Burlington N. & Santa Fe Ry. Co. v.
14   U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1148 (9th Cir. 2005). In other words,
15   the Ninth Circuit has not identified the minimum amount of detail a valid privilege log
16   must contain.      Instead of a clear minimum, courts must make a “case-by-case
17   determination” to assess the appropriate amount of detail. Id. at 1149. While a detailed
18   privilege log “may be appropriate under some circumstances” other circumstances mean
19   a detailed log “would be unduly burdensome.” Id. at 1148.
20          When determining the appropriate amount of detail, a court must consider “the
21   magnitude of the document production” and whether there are aspects of the litigation
22   that would make a detailed privilege log “unusually easy” or “unusually hard” to
23   produce. Id. at 1149. Multiple courts have recognized that requiring a detailed privilege
24   log can be unduly burdensome given the nature and number of documents involved. See,
25   e.g., In re Imperial Corp. of Am., 174 F.R.D. 475, 477 (S.D. Cal. 1997) (noting “a
26   document-by-document privilege log is not required in certain circumstances” and not
27   requiring detailed log when “hundreds of thousands, if not millions, of documents” were
28   at issue); Phillips v. C.R. Bard, Inc., 290 F.R.D. 615, 638 (D. Nev. 2013) (noting


                                                -4-
      Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 5 of 7



 1   “unquestionably large” volume of documents meant privilege log could require less
 2   information than other cases).
 3          In the present case, the number of documents at issue indicate an overly detailed
 4   privilege log might be unduly burdensome. The cursory privilege log produced by
 5   Plaintiff, however, is not enough. That privilege log provides no meaningful way for
 6   Defendants to understand how many documents are at issue and to assess the validity of
 7   the privilege claims. Therefore, the parties will be required to confer and determine what
 8   additional details would provide a sufficient basis for Defendants to assess the privilege
 9   claims. In doing so, the parties should keep in mind that it is unlikely the Court will
10   require the level of detail outlined by In re Grand Jury Investigation, 974 F.2d 1068 (9th
11   Cir. 1992), but some additional details regarding the withheld documents are needed.
12      3. Draft Expert Reports
13          During his deposition, one of Plaintiff’s experts admitted that “Plaintiff authored
14   the first draft of his report, and he adopted portions authored by Plaintiff.” The City of
15   Phoenix then asked the expert to identify the specific portions of the report drafted by
16   Plaintiff but Plaintiff objected. According to Plaintiff, Federal Rule of Civil Procedure
17   26 does not allow questions “about the drafting process” between an expert and counsel.
18   That is not entirely accurate.
19          Federal Rule of Civil Procedure 26(b)(4) “provide[s] work-product protection
20   against discovery regarding draft expert disclosures or reports and—with three specific
21   exceptions—communications between expert witnesses and counsel.”             Republic of
22   Ecuador v. Mackay, 742 F.3d 860, 869 (9th Cir. 2014). The three exceptions are for 1)
23   communications that relate to the expert’s compensation, 2) communications that
24   “identify facts or data that [counsel] provided and that the expert considered in forming
25   the opinions to be expressed,” and 3) communications that include “assumptions . . . that
26   the expert relied on in forming the opinions to be expressed.”          Fed. R. Civ. P.
27   26(b)(4)(C).   In other words, any communications between counsel and an expert
28   “containing ‘factual ingredients’ are discoverable, while opinion work product is not


                                               -5-
      Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 6 of 7



 1   discoverable.” Mackay, 742 F.3d at 870.
 2          Based on the exceptions in Rule 26, if the draft report prepared by Plaintiff’s
 3   counsel conveyed “facts or data” or “assumptions” that the expert relied on, Plaintiff
 4   must disclose those portions of the draft report and the City of Phoenix is free to question
 5   the expert about those topics. See United States ex rel. Wall v. Vista Hospice Care, 319
 6   F.R.D. 498, 508 (N.D. Tex. 2016) (party must produce portions of draft expert report that
 7   contained “facts or data that the party’s attorney provided and that the expert considered).
 8   But if the draft report did not contain “facts or data” or “assumptions,” it is protected by
 9   Rule 26(b)(4) and the City of Phoenix is not entitled to ask the expert about the drafting
10   process. Because the deposition of the expert already occurred, Plaintiff’s counsel will
11   be required to notify the City of Phoenix whether the draft report contained any
12   information that is subject to discovery under the three exceptions. If it did not, no
13   further action is necessary. If it did, Plaintiff must disclose the relevant portions of the
14   draft report and the parties should confer to determine whether it is necessary to
15   reconvene the expert’s deposition.
16   ……
17   ……
18   ……
19   ……
20   ……
21   ……
22   ……
23   ……
24   ……
25   ……
26   ……
27   ……
28   ……


                                                -6-
      Case 2:15-cv-00462-ROS Document 362 Filed 10/09/18 Page 7 of 7



 1          Accordingly,
 2          IT IS ORDERED the Motion to Seal (Doc. 359) is GRANTED. The Clerk of
 3   Court shall file the documents previously lodged. This Order shall not be sealed.
 4          IT IS FURTHER ORDERED no later than October 15, 2018, the parties shall
 5   file Defendants’ questions, Plaintiff’s responses, and briefs of no more than ten pages
 6   each regarding the questions Defendants wish to ask C. Kenneth Ray II.
 7          IT IS FURTHER ORDERED no later than October 15, 2018, the parties shall
 8   file a joint statement of no more than five pages each addressing any remaining disputes
 9   regarding the privilege log and expert disclosure.
10          IT IS FURTHER ORDERED the Motion for Protective Order (Doc. 330) is
11   DENIED AS MOOT.
12          Dated this 9th day of October, 2018.
13
14
15                                                        Honorable Roslyn O. Silver
16                                                        Senior United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
